DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20150062715 A1 to Yamada et al.
Regarding Claim 1.  Yamada discloses a display device comprising: an image light generating device (Fig. 24 image display apparatus 11); a light-guiding member on which image light emitted from the image light generating device is incident (Fig. 24 light guide 20); a first diffraction element provided at an incident side of the light-guiding member and having positive power (Fig. 24  first diffraction optical element 31a); a second diffraction element provided at an exit side of the light-guiding member and having positive power (Fig. 24  second diffraction optical element 31b ); and a mirror provided at an end portion at the incident side of the light-guiding member and having positive power (Fig. 24 reflection layer 41), wherein the image light that passed through the first diffraction element is reflected by the mirror and propagates in the light-guiding member (See Fig. 24), and the image light incident on the second diffraction element is deflected by the second diffraction element forming an exit pupil (See Fig. 24).
Regarding Claim 2.  Yamada further disclosesthe first diffraction element is provided at an external side of the light-guiding member, and the second diffraction element is provided at the external side of the light-guiding member (See Fig. 24).
Regarding Claim 3.  Yamada further discloses the image light generating device is arranged at an observer side of the light-guiding member (See Fig. 24).
Regarding Claim 4.  Yamada further disclosesthe first diffraction element is a first volume hologram exposed using a spherical wave and having an interference fringe with a pitch and an inclination angle varying continuously, and the second diffraction element is a second volume hologram exposed using the spherical wave and having an interference fringe with a pitch and an inclination angle varying continuously (See para 12 and para 103).
Regarding Claim 5.  Yamada further discloses the first diffraction element and the second diffraction element are arranged at conjugate positions (See Fig. 24).
Regarding Claim 6.  Yamada further discloses an intermediate image and a pupil are formed between the first diffraction element and the second diffraction element (Fig. 24).
Regarding Claim 7.  Yamada discloses an optical unit comprising: a light-guiding member on which image light is incident (Fig. 24 light guide 20); a first diffraction element provided at an incident side of the light-guiding member and having positive power (Fig. 24  first diffraction optical element 31a); a second diffraction element provided at an exit side of the light-guiding member and having positive power (Fig. 24  second diffraction optical element 31b); and a mirror provided at an end portion at the incident side of the light-guiding member and having positive power (Fig. 24 reflection layer 41), wherein the image light that passed through the first diffraction element is reflected by the mirror and propagates in the light-guiding member (See Fig. 24), and the image light incident on the second diffraction element is deflected by the second diffraction element forming an exit pupil (See Fig. 24).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMOND C LAU whose telephone number is (571)272-5859. The examiner can normally be reached M-Th 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571) 272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDMOND C LAU/            Primary Examiner, Art Unit 2871